283 F.2d 515
Ruben Dario SANCHEZ, Appellant,v.Frederick T. WILKINSON, Warden, United States Penitentiary,Atlanta, Georgia, Appellee.
No. 18509.
United States Court of Appeals Fifth Circuit.
Nov. 23, 1960, Rehearing Denied Dec. 20, 1960.

Appeal from the United States District Court for the Northern District of Georgia; Frank A. Hooper, Judge.
Ruben Dario Sanchez, in pro. per.
Carolyn R. Just, Atty., Dept. of Justice, Washington, D.C., Charles D. Read, Jr., U.S. Atty., Atlanta, Ga., for appellee.
Before RIVES, Chief Judge, and TUTTLE and WISDOM, Circuit Judges.
PER CURIAM.


1
This appeal is controlled by an earlier decision involving the appellant, Sanchez v. United States, 1 Cir., 1958, 256 F 2d 73, and by Moreno Rios v. United States, 1 Cir., 1958, 256 F.2d 68.


2
The judgment is affirmed.